DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,821,741. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the US Patent and is covered by the US Patent, since the US Patent and the instant application are claiming common subject matter.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,919,311. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the US Patent and is covered by the US Patent, since the US Patent and the instant application are claiming common subject matter.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,758,685. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the US Patent and is covered by the US Patent, since the US Patent and the instant application are claiming common subject matter.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,758,686. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the US Patent and is covered by the US Patent, since the US Patent and the instant application are claiming common subject matter.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,400,124. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the US Patent and is covered by the US Patent, since the US Patent and the instant application are claiming common subject matter.
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,781,327. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the US Patent and is covered by the US Patent, since the US Patent and the instant application are claiming common subject matter.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,781,327. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the US Patent and is covered by the US Patent, since the US Patent and the instant application are claiming common subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagase et al. (# US 2014/0333696).
Nagase et al. discloses:
1. A non-aqueous ink jet ink composition (see Abstract; [0065]) comprising: 
a cyclic ester compound ([0033]-[0037]); 
at least one first solvent represented by the following General Formula (1) and having a flash point of 140° C. or lower ([0038]):
R1O—(R2O)m—R3;  ([0038])
a second solvent represented by the General Formula (1) ([0045]-[0050]); and 
C.I. Pigment Orange-43 (PO-43) as a pigment ([0028]), 
wherein, in the at least one first solvent represented by General Formula (1), R1 and R3 each independently represent hydrogen or an alkyl group having 1 to 5 carbon atoms, R2 represents an alkylene group having 2 or 3 carbon atoms, and m represents an integer of 2 to 6 ([0039]), 
wherein the second solvent represented by General Formula (1) includes a glycol monoether compound in which at least one of R1 and R3 is hydrogen ([0049]), and 
wherein a volume average particle diameter of the PO-43 is 100 nm or more and 400 nm or less (130 nm; [0106]).
The Examiner draws particular attention to the Applicant that " Nagase et al. does address a pigment colorant, it teaches a laundry list of possible pigment colorant ([0026]-[0030]). The format in which Nagase et al. presents its teaching does not change the fact that it teaches the claimed invention. It is not necessary for Nagase et al. to present its teaching in an example format citing it in a list is sufficient.  
Therefore, it would have been obvious to one of ordinary skill in the art, absent evidence to the contrary, to choose any of the colorant from the list and any additives from the list, including those presently claimed, and thereby arrive at the claimed invention. However, "applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others." In re Courtright, 377.

2. The non-aqueous ink jet ink composition according to claim 1, wherein the total content of the first  (30 to 70%; [0044]) and second solvents (15 to 25%; [0056]) represented by General Formula (1) is 10% by mass or more and 95% by mass or less with respect to the total amount of the ink jet ink composition (i.e. 30+15= 45% to 70+25= 95%).
3. The non-aqueous ink jet ink composition according to claim 1, further comprising: a third solvent represented by General Formula (1) and having a flash point of 70° C. or lower (see Abstract; [0043]).
4. The non-aqueous ink jet ink composition according to claim 1, which is used for a recording method in which a surface temperature of a recording medium in a process of adhering an ink composition to the recording medium by an ink jet method, is 35° C. or higher (40 to 50 °C; [0080]).
5. The non-aqueous ink jet ink composition according to claim 1, further comprising: a fixing resin ([0066]-[0067]).
6. The non-aqueous ink jet ink composition according to claim 1, which is used for recording on a vinyl chloride-based recording medium ([0097]).
7. An ink set comprising at least: the non-aqueous ink jet ink composition according to claim 1; and a non-aqueous cyan ink jet ink composition, a non-aqueous magenta ink jet ink composition, and a non-aqueous yellow ink jet ink composition ([0025]-[0029]), each containing at least one solvent represented by General Formula (1) and having a flash point of 140° C. or lower ([0041]-[0043]) and a pigment ([0025]-[0029]).
8. An ink jet recording method comprising: performing recording on a recording medium by an ink jet method using the ink jet ink composition according to claim 1 ([0077]-[0083]).
9. An ink jet recording method comprising: performing recording on a recording medium by an ink jet method using the ink set according to claim 8 ([0005]; [0077]-[0083]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Isobe et al. (# US 2011/0190427) discloses a non-aqueous inkjet ink includes a polyvinyl chloride resin synthesized by a suspension polymerization method or an emulsion polymerization method and has blended therein a radical polymerization inhibitor for preventing the polyvinyl chloride resin from gelling in a short period and causing a discharge fault, clogging, etc. With an ink set, at least one of inks of respective colors of at least cyan, magenta, yellow, and black is the non-aqueous inkjet ink (see Abstract).
(2) Kawashima (# US 2010/0309272) discloses a non-aqueous jet printing ink which has printability (abrasion resistance and resistivity to wiping with alcohol) suitable for recording media made of plastics such as polyvinyl chloride and which is excellent in safety and can be used without problematic odor, and a method of ink-jet recording with the ink. The non-aqueous jet printing ink is characterized by containing, as the essential components, a pigment, a pigment derivative having an acid group, a fixing resin, and a compound (A) consisting of one or more members selected from the group consisting of compounds represented by the general formulae (1) and (2) (see Abstract).
(3) Mochizuki et al. (# US 2007/0167538) disclose an oil-based ink composition for inkjet recording capable of exhibiting desired properties of drying after print, rubfastness and re-solubility is achieved by performing solubilization on an acrylic resin which is not easily dissolved conventionally. The oil-based ink composition for inkjet printing comprises glycol ether dialkyl ethers as a prime solvent; and an acrylic resin that results from solution polymerization in a solvent of the glycol ether dialkyl ethers by use of a radical polymerization initiator (see Abstract).
(4) Mizutani et al. (# US 2008/0097013) discloses an oil-based pigmented ink composition containing a pigment, a polymer and an organic solvent, in which the organic solvent contains 20 to 85% by weight of an ester derivative of mono- or polyethylene glycol having a flash point of 50 to 120 C. and a boiling point of 150 to 250 C., 5 to 50% by weight of a mono- or polyalkylene glycol dialkyl ether and 1 to 30% by weight of an oxygen-containing heterocyclic compound, each based on the whole weight of the ink composition (see Abstract).
(5) Sugita et al. (# US 2009/0239980) discloses an inkjet recording oil green ink composition that excels more in terms of all the quality of prints, stability on printing, the ability of prints to be dried, and ink storage stability, and is capable of making wider a color reproduction area expressed by yellow and cyan. The inkjet recording oil green ink composition contains as an organic green pigment coloring agent C. I. Pigment Green 58 comprising a (poly) halogenated zinc phthalocyanine. The invention also provides an ink set comprises the inventive oil green ink composition and further includes at least an oil yellow ink composition and an oil cyan ink composition (see Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/           Primary Examiner, Art Unit 2853